DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant amendment filed 03/30/2021 has been entered and are under consideration.  Claims 1-27 and 29 are allowed.
Election/Restrictions
Claim 14-27 and 29 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 1-13, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/10/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

In the claims the limitations directed to a “controller operable to...” is interpreted by the examiner as not invoking 112(f) because the limitations do not contain the word “means” or “step” and the limitations recite sufficient structure, material, or acts to entirely perform the function. As such, the recited controller is not interpreted as a special purpose computer and the controller of the prior art needs only to be capable of performing the recited functions. See MPEP 2173.05.

Applicant defined claim term “non-visible” as set forth in [0040] of applicant specification has been given the scope of markers that are not visible to a naked human eye under normal conditions or usage (e.g., light, etc.). More specifically, the non-visible markers cannot be perceived by the human eye in the visual spectrum (i.e., electromagnetic wavelengths between 380 and 780 nanometers). However, when excited by an excitation source, the non-visible markers become visible either to the human eye, or to a specialized sensor, or both.
Claim 14 is being interpreted as a kit claim.
Allowable Subject Matter
Claims 1-27 and 29 allowed.
Regarding claim 14, Sayers et al. (US 2007/0116795 of record) hereinafter Sayers teaches:
A combination comprising:
a stretching machine (abstract) for creating a suspension member from a blank (fabric blank 16), the stretching machine comprising:
a support frame (Fig 1 -2: stretching assembly 14);
a tensioning mechanism movably coupled to the support frame (Fig 2: plurality of slide assemblies 40a-d, plurality of clamp assemblies 18a-d) movably coupled to the support frame ([0041]),
the tensioning mechanism including a clamping element configured to grip a portion of the blank (Fig 2: clamp heads 68a-d; [0042-0043, 0046]) and an actuator coupled to the clamping element to move the clamping element (Fig 2: stretch cylinder 46a-d; [0042-0043, 0046]);
a sensor (linear transducers, strain gauges 47a-b, [0010-0011,0046, 0048]); and a controller in operative communication with the sensor and the tensioning mechanism (control system; [0010-0011,0042-0044, 0048]), the controller operable to
determine a characteristic of the blank based on information received from the sensor ([0010-0011,0042-0044, 0048]),
compare the characteristic of the blank to a desired characteristic ([0010-0011,0042-0044, 0048]), and
send instructions to the tensioning mechanism to adjust the blank to achieve the desired characteristic ([0010-0011, 0042-0044, 0048]).
Sayers does not teach the blank having a non-visible marker, an excitation source directed towards the blank and operable to selectively illuminate the non-visible marker in the blank, wherein the non-visible marker becomes visible when illuminated by the excitation source, the sensor configured to detect the non-visible marker when the non-visible marker is illuminated by the excitation source, and the controller operable to determine a characteristic of the blank based on information received from the sensor related to the non-visible marker.
In prior art attempting to solve the same problem of detecting strain in a work piece, Kruesi (US 2018/0120096 of record) teaches a sensor and controller configured to measure strain in a work piece via imaging of markers located on the work piece (Fig 1: dots 28, camera 34, computer; [003, 0028-0031]).
Kruesi teaches using such a sensor for the motivation of providing a non-destructive testing method for rapidly preparing articles of complex geometries for direct strain imaging ([0026]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the apparatus as taught by Sayers with the sensor and controller as taught by Kruesi in order to provide a non-destructive testing method for rapidly preparing articles of complex geometries for direct strain imaging.
Sayers in view of Kruesi does not teach the marker is a non-visible marker, an excitation source directed towards the blank and operable to selectively illuminate the non-visible marker in the blank, wherein the non-visible marker becomes visible when illuminated by the excitation source, the sensor 
In the same field of endeavor regarding manufacture of fabric articles, Couch (US6499513 of record) teaches an excitation source directed towards a fabric article having a nonvisible marker and operable to selectively illuminate the non-visible marker in the blank (black lights 16,18; Col 6, ln 42-64), wherein the non-visible marker becomes visible when illuminated by the excitation source (Col 6, ln 15-27; Col 6, ln 42-64), a sensor configured to detect the non-visible marker when the non-visible marker is illuminated by the excitation source (optical sensors 20, 22; Col 6, ln 42-64); and a controller in operative communication with the sensor (computer 24; Col 6, ln 42-64) in order to allow the use of indicia invisible to the end user while allowing the apparatus to actuate various manufacturing steps, such as cutting, folding, stitching, and relative positioning of garment components (Col 4, ln 53-64).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the apparatus as taught by Sayers in view of Kruesi with the non-visible markers, sensors, and controller as taught by Couch in order to allow the use of indicia invisible to the end user while allowing the apparatus to actuate various manufacturing steps, such as cutting, folding, stitching, and relative positioning of garment components.
Sayers in view of Krusei and Couch does not teach the non-visible marker is a monofilament fiber having luminescent properties.
Since the prior art of record either alone or in combination does not teach all the limitations of the claim, claim 14 is allowed.
Claims 15-27 and 29 are allowed due to dependency on claim 1.
Regarding claim 1, Sayers, Krusei and Couch teach the combination recited in claim 14.  Claim 1 recites a method of manufacturing suspension seating using the combination recited in claim 14.  Since the combination is not taught by the prior art, a teaching of a method using the claimed combination is also not contained in the prior art of record.  Therefore claim 1 is allowed.
Claims 2-13 are allowed due to dependency on claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/ALEXANDER A WANG/             Examiner, Art Unit 1741                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    /TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743